DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
 
Response to Amendment
The Amendment filed on 4/1/2022 has been entered.  Claims 1-24 remain pending in the application. The Examiner has acknowledged that claims 1, 4, 6, 8, 10, 16, 19, 20 and 22 have been amended. Claims 2, 3, 17, 18 and 23 are cancelled.

Response to Arguments
Applicant’s arguments 4/1/2022 with respect to the rejections of claims 1-24 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendment has changed the scope of claims 1-24, therefore Examiner will rely on Kearns, Parkinson, Barthel and Irazoqui.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns et al. (US 9712736 B2, hereinafter Kearns) in view of Parkinson (US 7908315 B2, hereinafter Parkinson).
Regarding claim 1, Kearns  discloses a system for processing data, comprising: 
a data acquisition device 110 for acquiring raw data from an object under test (human) (col. 3, lines 46-49, the EEG headset 110 collects data from a plurality of electrode sensors, positioned along a scalp of a human, to record voltage fluctuations resulting from ionic current flows among the neurons of the human brain...; col. 4, lines 59-63, signals communicated from the EEG headset 110 may include data indicating raw brainwave values (e.g., delta, theta, alpha, beta, and gamma waves), or composite values (e.g., combined raw brainwave values or scores) for brainwave activity…) the data acquisition device comprising: 
a data interface 111 being coupled to the object under test (human) for receiving the raw data (col. 4, lines 59-63) from the object under test (human) (Fig. 1; col. 3, lines 29-37, The EEG headset 110 of FIG. 1 is shown in the form of a wearable, wireless dry sensor headset, including a first strap 112 that when worn extends over a top of a human user's head, a second strap 113 that when worn extends over the forehead of the human user's head, and a processing unit 111 that includes electronic processing circuitry for collecting and communicating information from the sensors of the first strap 112 and the second strap 113…); and 
a first network data transceiver 842 being electrically coupled to the data interface 111 (111, Fig. 1; Fig. 8; col. 11, lines 31-34, headset device 840 is depicted as including: a wireless transceiver 842…), (Note: whereas the headset device 840 is the same as the EEG headset 110 in Fig. 1); and 
a central device 830 (Fig. 3, line 7, a mobile computing device; Fig. 8; col. 11, line 4, computing device; Fig. 6; col. 9, computing device such as a mobile computing device)…(Note: central device is also known as computing device 130 and 830), comprising: 
a storage 836 (Fig. 8; col. 11, lines 11-12, memory 836 (e.g., volatile and storage memory)); 
a second network data transceiver 832 for wirelessly receiving the raw data from the first network data transceiver 842 of the data acquisition device (Fig. 8; col. 11, lines 5-7, a wireless transceiver 832 (e.g., to perform wireless communications with the headset device 840; col. 12-15, the wireless transceiver 832 may wirelessly receive imaging data from the camera device 850 and brainwave data from the headset device 840…; col. 11, lines 31-34, headset device 840 is depicted as including: a wireless transceiver 842, for example, to wirelessly communicate brainwave signal data in raw or composite form to the computing device 810...); 
a first processing unit 834 being electrically coupled to the storage 836 and the second network data transceiver 832 (Fig. 8) and for: 
storing the raw data in the storage 836 (Fig. 8; col. 11, lines 12-17, the wireless transceiver 832 may wirelessly receive imaging data from the camera device 850 and brainwave data from the headset device 840 and such imaging data may be further processed with use of the processing circuitry 834 and the memory 836…); and 
performing a web application with a web interface for providing application data based on the raw data (Fig. 1, col. 4, lines 9-16, computing device 130 of FIG. 1 is shown in the form of a smartphone mobile computing device including a touchscreen display, with the touchscreen display presenting a graphical user interface 132. The computing device 130 may execute one or more software applications or operating system functions to receive data from, and transmit data to, the EEG headset 110 and the electronic imaging device 120; col. 4, lines 59-63, signals communicated from the EEG headset 110 may include data indicating raw brainwave values (e.g., delta, theta, alpha, beta, and gamma waves), or composite values (e.g., combined raw brainwave values or scores) for brainwave activity…), wherein the raw data is converted into the application data by performing a data calculation application (col. 11, lines 17-29, camera command processing component 810 is depicted as including: a brainwave signal processing component 812, for example, to process the brainwave data received from the headset device 840); and 
a third network data transceiver 832 being electrically coupled to the first processing unit 834 (Fig. 8) and for: (Fig. 1, col. 4, lines 9-20, computing device 130 of FIG. 1 is shown in the form of a smartphone mobile computing device including a touchscreen display, with the touchscreen display presenting a graphical user interface 132. The computing device 130 may execute one or more software applications or operating system functions to receive data from, and transmit data to, the EEG headset 110 and the electronic imaging device 120…the computing device 130 may use the graphical user interface 132 to provide controls for the image capture operations, provide a listing of captured image "snapshots" in a photo viewing interface (e.g., photo gallery), provide a listing of captured videos in a "snapshot" video playback interface (e.g., movie gallery), and provide other controls to establish the communication or operation of the EEG headset 110 or the electronic imaging device 120…)  (Note: whereas the third network data transceiver is included in the central device (user device 130/830) to transmit and receive signals); and
receiving an instruction or a device configuration from the user device through the network, wherein the instruction is for setting up the data calculation application (col. 1, lines 17-21), and the device configuration is for configuring the data acquisition device 110 (Fig. 1; col. 3, lines 46-49; col. 4, lines 9-25, a smartphone mobile computing device including a touchscreen display, with the touchscreen display presenting a graphical user interface 132. The computing device 130 may execute one or more software applications or operating system functions to receive data from, and transmit data to, the EEG headset 110 and the electronic imaging device 120. Additionally, the computing device 130 may use the graphical user interface 132 to provide controls for the image capture operations, provide a listing of captured image "snapshots" in a photo viewing interface (e.g., photo gallery), provide a listing of captured videos in a "snapshot" video playback interface (e.g., movie gallery), and provide other controls to establish the communication or operation of the EEG headset 110 or the electronic imaging device 120.).
Kearns fails to explicitly teach transmitting, the application data to a user device through a network according to a request from the user device, wherein the application data is transmitted to the user device and the user device displays a data object based on the application data.
Parkinson, in the same or similar field of endeavor, teaches transmitting, the application data to a user device through a network according to a request from the user device, wherein the application data is transmitted to the user device and the user device displays a data object based on the application data (Claim 1; col. 5, lines 29-39, downloading software to a user computer via a network, comprising: at a host computer system, receiving a request to download a software application to the user computer via a selection in a web page displayed in a web browser at the user computer…sending an applet to the user computer, wherein the applet is configured to direct downloading of the software application…). 
Therefore, considering Kearns and Parkinson’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated initiate and complete downloads as taught by Parkinson, in order to optimize the display as part of the web page download status from which the user initiated the download (col. 3, lines 29-31).	

Regarding claim 4, Kearns-Parkinson discloses the system of claim 1, further comprising a user device 130 which communicates with the central device, and the user device comprising: 
a fourth network data transceiver 832 (Kearns, Fig. 1, col. 4, lines 9-20, smartphone with a camera) (Note: whereas the fourth network data transceiver is included in the central device (user device 130/830) to transmit and receive signals); 
a second processing unit 834 being electrically coupled to the fourth network data transceiver 832 (Kearns, Fig. 8) (Note: whereas the second processing unit is included in the central device (user device 130/830) to transmit and receive signals) and for: 
performing a browsing application for interacting with the web interface of the web application of the central device (Kearns, Fig. 1, col. 4, lines 9-16; col. 4, lines 59-63); 
requesting the application data from the central device, wherein the fourth network data transceiver 832 receives the application data through the third network data transceiver of the central device (Kearns, Fig. 8; col. 11, lines 5-7 and 12-17; col. 11, lines 31-34); and 
performing the browsing application to process the application data into a data object (Kearns, Fig. 1, col. 4, lines 9-16 and 59-63); and 
an input/output unit being electrically coupled to the second processing unit and for receiving a control signal to perform an output operation on the data object according to the control signal (Kearns, Fig. 3; col. 6, lines 5-13, illustrates a block diagram 300 of communications among an EEG headset, a camera, a computing device, and an output device, used with an EEG-based camera control technique, according to an example. In the block diagram 300, the flow of communication is depicted from an EEG headset 330 input device, to an action camera 312 input device (e.g., a standalone wearable camera), to and from a computing device 326 input/output device, and to a user display 322 output device…).

Regarding claim 5, Kearns-Parkinson discloses the system of claim 4, wherein the input/output unit comprises a touch screen, the control signal comprises a gesture signal, and the output operation comprises displaying at least a portion of the data object on the touch screen (Kearns, Fig. 3; col. 6, lines 5-13; col. 10, lines 12-20; col. 12, lines 11-17, computer system 900 may further include a video display unit 910, an alphanumeric input device 912 ( e.g., a keyboard), and a user interface (UI) navigation device 914 (e.g., a mouse). In one embodiment, the video display unit 910, input device 912 and UI navigation device 914 are incorporated into a touch screen display...).

Regarding claim 6, Kearns-Parkinson discloses the system of claim 4, wherein the second processing unit of the user device transmits the instruction via the fourth network data transceiver to the third network data transceiver of the central device for instructing the first processing unit of the central device to set up the data calculation application (Kearns, Fig. 1 and 8, col. 4, lines 9-20).

Regarding claim 7, Kearns-Parkinson discloses the system of claim 4, wherein the application data comprise a plurality of data and a plurality of timestamps corresponding to the plurality of data respectively, and the data object is obtained based on at least a portion of the application data (Kearns, Fig. 1, col. 4, lines 9-16 and 59-63; col. 9, lines 37-40, detected camera capture condition may be based on raw or composite brainwave levels that exceed a threshold at a point in time, over a period of time, or using other measurements…; col. 11, lines 17-20).

Regarding claim 8, Kearns-Parkinson discloses the system of claim 1, wherein the first processing unit further performs another data calculation application for calculating the raw data into another application data (Kearns, Fig. 1, col. 4, lines 9-16 and 59-63; col. 5, lines 56-62, the user may customize outputs and thresholds of composite (e.g., aggregated) or raw brainwave values using the graphical user interface. In some examples, the setting of thresholds and the accompanying graphical user interface interactions of brainwave values may occur during training operations, to adjust the of the camera control to a particular user.).

Regarding claim 10, Kearns-Parkinson discloses the system of claim 1, wherein the first processing unit of the central device is for performing the web application with the web interface for receiving the device configuration via the third network data transceiver, the device configuration is used for configuring at least one setting of the data acquisition device, and the data acquisition device further receives the device configuration from the central device through the first network data transceiver (Kearns, Fig. 1, col. 4, lines 9-20; Fig. 8; col. 11, lines 5-7 and 12-17; col. 11, lines 31-34).

Regarding claim 12, Kearns-Parkinson discloses the system of claim 1, wherein the first network data transceiver and the second network data transceiver communicate with each other based on a protocol of Bluetooth Low Energy (Kearns, Fig. 8; col. 11, lines 5-7 and 31-34; col. 16, lines 55-58, Bluetooth protocol).

Regarding claim 13, Kearns-Parkinson discloses the system of claim 4, wherein the third network data transceiver and the fourth network data transceiver communicate with each other based on a protocol of Wi-Fi (Kearns, Fig. 1, col. 4, lines 9-20; Fig. 8; col. 11, lines 5-7 and 12-17; col. 11, lines 31-34; col. 16, lines 55-58, Bluetooth protocol).

Regarding claim 14, Kearns-Parkinson discloses the system of claim 1, wherein the data acquisition device 12 further comprises: a controller being electrically coupled to the data interface and the first network data transceiver and for controlling the first network data transceiver to transmit the raw data (Kearns, col. 11, lines 4-11, computing device 830 is depicted as including the camera command processing component 810, a wireless transceiver 832 (e.g., to perform wireless communications with the headset device 840 and the camera device 850), processing circuitry 834 (e.g., a central processing unit (CPU), system-on-chip, or microcontroller to operate software and logic for control of the camera command processing component 810)…).

Regarding claim 15, Kearns-Parkinson discloses the system of claim 14, wherein the first processing unit of the central device transmits a synchronization signal via the second transceiver, and the controller of the data acquisition device 12 further receives the synchronization signal via the first network data transceiver, and synchronizing the data acquisition device to the central device according to the synchronization signal (Kearns, col. 11, lines 4-11).

Claim 16 incorporates substantively all the limitations of claim 1 in device form rather than system form and are rejected under the same rationale.

Claim 19 incorporates substantively all the limitations of claim 8 in device form rather than system form and is rejected under the same rationale.

Claim 20 incorporates substantively all the limitations of claim 10 in device form rather than system form and is rejected under the same rationale.

Claim 21 incorporates substantively all the limitations of claim 15 in device form rather than system form and is rejected under the same rationale.

Claim 22 incorporates substantively all the limitations of claim 1 and 16 in system form rather than device and system forms and is rejected under the same rationale.

Regarding claim 24, Kearns-Parkinson discloses the central device of claim 16, wherein the central device is free from having a display and free from having a control panel (Kearns, Fig. 9; col. 11, lines 57-62, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine…).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kearns-Parkinson in view of Barthel et al. (US 20190128925 A1, hereinafter Barthel).
Regarding claim 9, Kearns discloses the system of claim 1, wherein the data acquisition device is free from having a storage for storing the raw data from the object under test, and the first network data transceiver transmits the raw data in real-time.
Although Kearns discloses the first network data transceiver transmits the raw data in real-time (Kearns, Fig. 8; col. 11, lines 5-7 and 31-34. col. 16, lines 55-58, Bluetooth protocol), but fails to teach the data acquisition device is free from having a storage for storing the raw data.
Barthel, in the same or similar field of endeavor, teaches the data acquisition device is free from having a storage for storing the raw data from the object under test (paras. [0047], lines 1-6; [0061]-[0062], clipping filter has a filter condition being the presence of at least one override of the analog-to-digital coverter14, e.g., the presence of clipped sections…) and the object under test (col. 3, lines 46-49; col. 4, lines 59-63). 
Therefore, considering Kearns and Barthel’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use the feature data acquisition device is free from having a storage for storing the raw data. (Barthel, paras. [0047], lines 1-6; [0061]-[0062], clipping filter has a filter condition being the presence of at least one override of the analog-to-digital converter 14, e.g., the presence of clipped sections…), as taught by Barthel, for conserving resources by removing segments from the acquisition memory (para. [0003]).
 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kearns-Parkinson in view of Irazoqui-Pastor et al. (US 20080146960A1, hereinafter Irazoqui).
Regarding claim 11, Kearns-Parkinson discloses the system of claim 1, wherein the data acquisition device comprises a headstage device, the data interface of the data acquisition device comprises an analog-to-digital converter for converting an analog signal to the raw data, and the analog signal is obtained by probing a biological object through the headstage device
Although Kearns-Parkinson discloses the data interface of the data acquisition device comprises an analog-to-digital converter for converting an analog signal to the raw data, (Kearns, Fig. 4; paras. [0047], lines 1-6; [0061]-[0062]), but fails to explicitly teach the analog signal is obtained by probing a biological object through the headstage device.
Irazoqui, in the same or similar field of endeavor, teaches the analog signal is obtained by probing a biological object through the headstage device (para. [0008], lines 1-3, a headstage for a wireless neural data acquisition system for monitoring neural activity…; [0071], lines 8-12, data-acquisition systems available for biological signals. Alternatively the DSP can re-convert the digital stream into however many analog channels that are present in the headstage and output those in parallel to an oscilloscope or other data acquisition system…) (Wiktionary, headstage- A piece of equipment, tethered to the head of a laboratory animal, that allows multiple channels of brain activity to be monitored and recorded).
Therefore, considering Kearns-Parkinson and Irazoqui’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use USB ports which eliminates the need for one of the very expensive commercially available data-acquisition systems available for biological signals via the headstage, as taught by Irazoqui (para. [0071], lines 6-12).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443